     Case 2:19-cv-10658-DSF-SK Document 48 Filed 09/03/21 Page 1 of 1 Page ID #:814

                                                                                  JS-6

1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
2

3

4
       NARGUESS NOOHI and                       )   Case No.
5      ROBERT BRYCE STEWART III,                )
                                                )   2:19-cv-10658-DSF-SK
6      individually, and on behalf of other
                                                )   ORDER TO DISMISS WITH
       members of the general public                PREJUDICE AS TO PLAINTIFF
7                                               )
       similarly situated,                      )   AND WITHOUT PREJUDICE AS
8                                                   TO CLASS CLAIMS.
       Plaintiff,                               )
9      vs.                                      )
10     THE KRAFT HEINZ COMPANY                  )
       and KRAFT HEINZ                          )
11
       INGREDIENTS CORP.,                       )
12                                              )
       Defendants
13                                              )
14

15
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,

16
      this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and

17
      without prejudice as to the Putative Class alleged in the complaint, pursuant to

18
      Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own

19
      costs and attorneys’ fees.
                                              Dated: September 3, 2021
20

21

22

23                                     _______________________________
24
                                       Dale S. Fischer
                                       United States District Judge
25

26

27

28
